Exhibit 10.1

 

THE RMR GROUP INC.
2016 OMNIBUS EQUITY PLAN

 

Section 1. Purpose of Plan.

 

The name of this plan is The RMR Group Inc. 2016 Omnibus Equity Plan. The
purposes of the Plan are to provide additional incentives to selected employees,
directors, independent contractors and consultants of the Company or its
Affiliates whose contributions are deemed to be important to the growth and
success of the Company’s business in order to strengthen the commitment of such
individuals to the Company and its Subsidiaries, motivate such individuals to
faithfully and diligently perform their responsibilities and attract and retain
competent and dedicated individuals whose efforts will result in the long term
growth and profitability of the Company. To accomplish such purposes, the Plan
provides that the Company may grant Options, Share Appreciation Rights,
Restricted Shares, Restricted Stock Units, Other Share Based Awards, Cash Awards
or any combination of the foregoing.

 

Section 2. Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a) “Administrator” means the Board or, if and to the extent the Board does not
administer the Plan, the Committee or a delegate appointed in accordance with
Section 3 hereof.

 

(b) “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified. An entity shall be deemed an Affiliate of the Company for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.

 

(c) “Applicable Laws” means the applicable requirements under U.S. federal and
state corporate laws, U.S. federal and state securities laws, federal and state
tax law, including the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any other country or
jurisdiction where Awards are granted under the Plan, as are in effect from time
to time (including, in each case, regulations promulgated thereunder).

 

(d) “Award” means any Option, Share Appreciation Right, Restricted Share,
Restricted Stock Unit, Other Share Based Award or Cash Award granted under the
Plan.

 

(e) “Award Agreement” means any written agreement, contract, notice or other
instrument or document evidencing an Award.

 

(f) “Board” means the Board of Directors of the Company.

 

(g) “Cash Award” means cash awarded under Section 11 of the Plan.

 

(h) “Cause” shall have the meaning assigned to such term in any individual
employment or severance agreement or Award Agreement with the Participant or, if
no such agreement exists or if such agreement does not define “Cause,” the
existence of Cause shall be determined by the Committee in its discretion.

 

(i)  “Change in Capitalization” means any (i) merger, amalgamation,
consolidation, reclassification, recapitalization, spin-off, spin-out,
repurchase or other reorganization or corporate transaction or event,
(ii) special or extraordinary dividend or other extraordinary distribution
(whether in the form of cash, Common Stock or other property), stock split,
reverse stock split, share subdivision or

 

--------------------------------------------------------------------------------


 

consolidation, (iii) combination or exchange of shares or (iv) other change in
corporate structure, which, in any such case, the Administrator determines, in
its sole discretion, affects the Shares such that an adjustment pursuant to
Section 5 hereof is appropriate.

 

(j) “Change in Control” means: means a change in control of the Company
occurring after the Effective Date of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement; provided, however, that, without limitation, such a Change in
Control shall be deemed to have occurred if after the Effective Date:

 

(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the Act),
other than a Founder, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing a majority of the combined voting power of all the
Company’s then-outstanding securities entitled to vote generally in the election
of directors without the prior approval of at least two-thirds of the members of
the Board in office immediately prior to such person attaining such percentage
interest;

 

(2) there occurs a proxy contest, or the Company is a party to a merger,
consolidation, sale of assets, plan of liquidation or other reorganization not
approved by at least two-thirds of the members of the Board then in office, as a
consequence of which members of the Board immediately prior to such transaction
or event constitute less than a majority of the Board thereafter; or

 

(3) during any period of two consecutive years, other than as a result of an
event described in clause (2) above, individuals who at the beginning of such
period constituted the Board (including for this purpose any new director whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least two thirds of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board.

 

(k) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

 

(l) “Committee” means any committee or subcommittee the Board may appoint to
administer the Plan.  The Committee may appoint a subcommittee to perform such
of its functions as the Committee shall designate, which shall constitute the
Committee hereunder for purposes of performing such functions (including to the
extent it is necessary or desirable to have a committee composed entirely of
individuals who meet the qualifications of a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act and any other qualifications
required by the applicable stock exchange on which the Common Stock is traded).

 

(m) “Common Stock” means the Class A common stock, par value $0.001 per share,
of the Company.

 

(n) “Company” means The RMR Group Inc., a Maryland corporation (or any successor
company, except as the term “Company” is used in the definition of “Change in
Control” above).

 

(o) “Disability” means, with respect to any Participant, that such Participant
(i) as determined by the Administrator in its sole discretion, is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income

 

[g59922km01i001.jpg] 2016 Omnibus Equity Plan

 

2

--------------------------------------------------------------------------------


 

replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company or an Affiliate
thereof.

 

(p) “Effective Date” has the meaning set forth in Section 19 hereof.

 

(q) “Eligible Recipient” means an employee, director, independent contractor or
consultant of the Company or any Affiliate of the Company who has been selected
as an eligible participant by the Administrator;

 

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

(s) “Exercise Price” means, with respect to any Option, the per share price at
which a holder of such Option may purchase Shares issuable upon exercise of such
Award and, with respect to a Share Appreciation Right, the base price per share
of such Share Appreciation Right, which, with respect to Options and Share
Appreciation Rights, in any event will not be less than one hundred percent
(100%) of the Fair Market Value of a related share of Common Stock on the date
of grant.

 

(t) “Fair Market Value” of a share of Common Stock or another security as of a
particular date shall mean the fair market value as determined by the
Administrator in its sole discretion; provided, however, (i) if the Common Stock
or other security is admitted to trading on a national securities exchange, the
fair market value on any date shall be the closing sale price reported on such
date, or if no shares were traded on such date, on the last preceding date for
which there was a sale of a share of Common Stock on such exchange, or (ii) if
the Common Stock or other security is then traded in an over-the-counter market,
the fair market value on any date shall be the average of the closing bid and
asked prices for such share in such over-the-counter market for the last
preceding date on which there was a sale of such share in such market.

 

(u) “Founder” means Barry M. Portnoy, Adam D. Portnoy or any entity controlled
by either or both of them.

 

(v) “ISO” means an Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.

 

(w) “Nonqualified Stock Option” shall mean an Option that is not an ISO.

 

(x) “Option” means an option to purchase shares of Common Stock granted pursuant
to Section 7 hereof.  The term “Option” as used in the Plan includes the terms
“Nonqualified Stock Option” and “ISO.”

 

(y) “Other Share Based Award” means a right or other interest granted pursuant
to Section 10 hereof that may be denominated or payable in, valued in whole or
in part by reference to, or otherwise based on or related to, the Common Stock,
including, but not limited to, unrestricted Shares, restricted stock units,
dividend equivalents or performance units, each of which may or may not be
subject to the attainment of performance goals determined by the Committee or a
period of continued employment or other terms or conditions as permitted under
the Plan.

 

(z) “Participant” means any Eligible Recipient selected by the Administrator,
pursuant to the Administrator’s authority provided for in Section 3 below, to
receive grants of Awards, and, upon his or her death, his or her successors,
heirs, executors and administrators, as the case may be.

 

(aa) “Person” shall mean an individual, a corporation, a general or limited
partnership, an association, a limited liability company, a governmental entity,
a trust, a joint venture, a joint stock company or other entity or organization.

 

(bb) “Plan” means this 2016 Omnibus Equity Plan.

 

3

--------------------------------------------------------------------------------


 

(cc) “Restricted Shares” means Shares granted pursuant to Section 9 below
subject to certain restrictions that lapse at the end of a specified period (or
periods) and/or upon attainment of specified performance objectives.

 

(dd) “Restricted Stock Unit” means the right granted pursuant to Section 9
hereof to receive a Share at the end of a specified restricted period (or
periods) of time and/or upon attainment of specified performance objectives.

 

(ee) “Shares” means shares of Common Stock reserved for issuance under the Plan,
as adjusted pursuant to the Plan, and any successor (pursuant to a merger,
amalgamation, consolidation or other reorganization) security.

 

(ff) “Share Appreciation Right” means the right pursuant to an Award granted
under Section 8 below to receive an amount equal to the excess, if any, of
(i) the aggregate Fair Market Value, as of the date such Award or portion
thereof is surrendered, of the Shares covered by such Award or such portion
thereof, over (ii) the aggregate Exercise Price of such Award or such portion
thereof.

 

(gg) “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person. An entity shall be deemed a Subsidiary of
the Company for purposes of this definition only for such periods as the
requisite ownership or control relationship is maintained.

 

Section 3. Administration.

 

(a) The Plan shall be administered by the Administrator.  Pursuant to the terms
of the Plan, the Administrator, subject to any restrictions on the authority
delegated to it, shall have the power and authority, without limitation:

 

(1) to select those Eligible Recipients who shall be Participants;

 

(2) to determine whether and to what extent Options, Share Appreciation Rights,
Restricted Shares, Restricted Stock Units, Cash Awards, Other Share Based Awards
or a combination of any of the foregoing, are to be granted hereunder to
Participants;

 

(3) to determine the number of Shares to be covered by each Award granted
hereunder;

 

(4) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted hereunder (including, but not limited to,
(i) the restrictions applicable to Restricted Shares or Restricted Stock Units
and the conditions under which restrictions applicable to such Restricted Shares
or Restricted Stock Units shall lapse, (ii) the performance goals and periods
(if any) applicable to Awards, (iii) the Exercise Price of Awards, (iv) the
vesting schedule applicable to each Award, (v) the amount of cash or other
property subject to each Award and (vi) subject to the requirements of
Section 409A of the Code (to the extent applicable), any amendments to the terms
and conditions of outstanding Awards, including, but not limited to, extending
the exercise period of such Awards and accelerating the vesting schedule of such
Awards);

 

(5) to determine the Fair Market Value in accordance with the terms of the Plan;

 

(6) to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of the Participant’s
employment for purposes of Awards granted under the Plan;

 

4

--------------------------------------------------------------------------------


 

(7) to adopt, alter and repeal such administrative rules, regulations,
guidelines and practices governing the Plan as it shall from time to time deem
advisable;

 

(8) to construe and interpret the terms and provisions of, and supply or correct
omissions in, the Plan and any Award issued under the Plan (and any Award
Agreement relating thereto), and to otherwise supervise the administration of
the Plan and to exercise all powers and authorities either specifically granted
under the Plan or necessary and advisable in the administration of the Plan; and

 

(9) to prescribe, amend and rescind rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws or for
qualifying for favorable tax treatment under applicable foreign laws, which
rules and regulations may be set forth in an appendix or appendixes to the Plan.

 

(b) Without limitation of the authority of the Administrator under Section 5,
Options and Share Appreciation Rights may not be re-priced or canceled and
re-granted at a lower exercise, base or purchase price without first obtaining
the approval of the Company’s shareholders.

 

(c) All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all Persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company or any Subsidiary thereof acting on behalf of
the Board or the Committee, shall be personally liable for any action, omission,
determination or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Subsidiary thereof acting on their behalf
shall, to the maximum extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.

 

(d) The Board or Committee may in its discretion, and to the extent it
determines to be permissible under applicable law, regulation and the rules of
the NASDAQ Stock Market LLC (or such other applicable exchange on which the
Company’s equity securities are listed), delegate some or all of its authority,
duties and responsibilities hereunder to officers or employees of the Company as
the Board or Committee may determine, under such terms and conditions as the
Board or Committee may establish from time to time.

 

Section 4. Shares Reserved for Issuance Under the Plan.

 

(a) Subject to Section 5 hereof, the number of shares of Common Stock that are
reserved and available for issuance pursuant to Awards granted under the Plan
shall be 600,000.

 

(b) Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise. If any Shares
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award otherwise terminates or expires without a distribution of shares to the
Participant, the Shares with respect to such Award shall, to the extent of any
such forfeiture, cancellation, exchange, surrender, termination or expiration,
again be available for Awards under the Plan. Shares surrendered or withheld as
payment of either the Exercise Price of an Award (including Shares otherwise
underlying an Award of a Share Appreciation Right that are retained by the
Company to account for the Exercise Price of such Share Appreciation Right)
and/or withholding taxes in respect of an Award shall again be available for
grant under the Plan.  In addition, (i) to the extent an Award is denominated in
shares of Common Stock, but paid or settled in cash, the number of shares of
Common Stock with respect to which such payment or settlement is made shall
again be available for grants of Awards pursuant to the Plan and (ii) shares of
Common Stock underlying Awards that can only be settled in cash shall not reduce
the aggregate number of shares of Common Stock available for Awards under the
Plan.

 

5

--------------------------------------------------------------------------------


 

(c) Subject to adjustment as provided by Section 5, no more than 600,000 Shares
shall be issued pursuant to the exercise of ISOs.

 

Section 5. Equitable Adjustments.

 

In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made in (i) the aggregate number of shares of
Common Stock reserved for issuance under the Plan pursuant to Section 4 and the
maximum number of Shares that may be subject to Awards granted to any
Participant in any calendar or fiscal year, (ii) the kind, number of securities
subject to, and Exercise Price subject to outstanding Options and Share
Appreciation Rights granted under the Plan, and (iii) the kind, number and
purchase price of Shares or other securities or the amount of cash or amount or
type of other property subject to outstanding Restricted Shares, Restricted
Stock Units or Other Share Based Awards granted under the Plan; provided,
however, that any fractional shares resulting from the adjustment shall be
eliminated. Such other equitable substitutions or adjustments shall be made as
may be determined by the Administrator, in its sole discretion. Without limiting
the generality of the foregoing, in connection with a Change in Capitalization,
the Administrator may provide, in its sole discretion, but subject in all events
to the requirements of Section 409A of the Code, for the cancellation of any
outstanding Award granted hereunder in exchange for payment in cash or other
property having an aggregate Fair Market Value of the Shares covered by such
Award, reduced by the aggregate Exercise Price or purchase price thereof, if
any; provided, however, that if the Exercise Price or purchase price of any
outstanding Award is equal to or greater than the Fair Market Value of the
shares of Common Stock, cash or other property covered by such Award, the
Administrator may cancel such Award without the payment of any consideration to
the Participant; provided that that prior to any such cancellation the
Participant shall be given a reasonable opportunity to exercise the applicable
Award, regardless of any otherwise applicable vesting schedule.  Further,
without limiting the generality of the foregoing, with respect to Awards subject
to foreign laws, adjustments made hereunder shall be made in compliance with
applicable requirements.  Except to the extent determined by the Administrator,
any adjustments to ISOs under this Section 5 shall be made only to the extent
not constituting a “modification” within the meaning of Section 424(h)(3) of the
Code.  The Administrator’s determinations pursuant to this Section 5 shall be
final, binding and conclusive.

 

Section 6. Eligibility.

 

The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from those individuals that qualify as
Eligible Recipients.

 

Section 7. Options.

 

(a) General.  With respect to each Participant who is granted an Option, the
Award Agreement shall set forth such terms and conditions as the Administrator
shall determine, in its sole discretion, which shall include, among other
things, the Exercise Price of the Option, the term of the Option and provisions
regarding exercisability of the Option, and whether the Option is intended to be
an ISO or a Nonqualified Stock Option (and in the event the Award Agreement has
no such designation, the Option shall be a Nonqualified Stock Option).  The
provisions of each Option need not be the same with respect to each
Participant.  More than one Option may be granted to the same Participant and be
outstanding concurrently hereunder. Options granted under the Plan shall be
subject to the terms and conditions set forth in this Section 7 and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable as set forth in the
applicable Award Agreement.

 

(b) Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant, but in no event shall the exercise price of an Option be less than one
hundred percent (100%) of the Fair Market Value of a share of Common Stock on
the date of grant.

 

6

--------------------------------------------------------------------------------


 

(c) Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten (10) years after
the date such Option is granted. Each Option’s term is subject to earlier
expiration pursuant to the applicable provisions in the Plan and the Award
Agreement.

 

(d) Exercisability. Each Option shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
in the applicable Award Agreement.  Notwithstanding the foregoing, the
Administrator shall have the authority to accelerate the exercisability of any
outstanding Option at such time and under such circumstances as the
Administrator, in its sole discretion, deems appropriate.  Notwithstanding
anything to the contrary contained herein, an Option may not be exercised for a
fraction of a share.

 

(e) Method of Exercise. Options may be exercised in whole or in part by giving
written notice of exercise to the Company specifying the number of whole Shares
to be purchased, accompanied by payment in full of the aggregate Exercise Price
of the Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option shall be exercised, (iii) any other form of consideration approved by the
Administrator and permitted by Applicable Laws or (iv) any combination of the
foregoing.

 

(f) ISOs. The terms and conditions of ISOs granted hereunder shall be subject to
the provisions of Section 422 of the Code and the terms, conditions, limitations
and administrative procedures established by the Administrator from time to time
in accordance with the Plan.  ISOs may be granted only to an employee of the
Company, any “parent corporation” (as such term is defined in Section 424(e) of
the Code) or a Subsidiary.

 

(1) ISO Grants to 10% Stockholders.  Notwithstanding anything to the contrary in
the Plan, if an ISO is granted to a Participant who owns shares representing
more than ten percent (10%) of the voting power of all classes of shares of the
Company, any “parent corporation” (as such term is defined in Section 424(e) of
the Code) or a Subsidiary, the term of the ISO shall not exceed five (5) years
from the time of grant of such ISO and the Exercise Price shall be at least one
hundred and ten percent (110%) of the Fair Market Value of the Shares on the
date of grant.

 

(2) $100,000 Per Year Limitation For ISOs.  To the extent the aggregate Fair
Market Value (determined on the date of grant) of the Shares for which ISOs are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company) exceeds $100,000, such excess ISOs shall be
treated as Nonqualified Stock Options.

 

(3) Disqualifying Dispositions.  Each Participant awarded and exercises an ISO
under the Plan shall notify the Company in writing immediately after the date he
or she makes a “disqualifying disposition” of any Share acquired pursuant to the
exercise of such ISO.  A “disqualifying disposition” is any disposition
(including any sale) of such Shares before the later of (i) two years after the
date of grant of the ISO and (ii) one year after the date the Participant
acquired the Shares by exercising the ISO.

 

(g) Rights as Stockholder. Without limitation of the rights of the Administrator
under Section 5, a Participant shall have no rights to dividends, dividend
equivalents or distributions or any other rights of a stockholder with respect
to the Shares subject to an Option until the Participant has given written
notice of the exercise thereof, and has paid in full for such Shares, has
satisfied the requirements of Section 14 hereof and has received such Shares.

 

7

--------------------------------------------------------------------------------


 

(h) Termination of Employment or Service.  Unless otherwise provided by the
Administrator in the applicable Award Agreement:

 

(1) If the employment or service of a Participant with the Company and all
Affiliates thereof (including by reason of the Participant’s employer ceasing to
be an Affiliate of the Company) shall terminate for any reason other than Cause,
Disability, or death, (A) Options granted to such Participant, to the extent
that they are exercisable at the time of such termination, shall remain
exercisable until the date that is ninety (90) days after such termination, on
which date they shall expire, and (B) Options granted to such Participant, to
the extent that they were not exercisable at the time of such termination, shall
expire at the close of business on the date of such termination. 
Notwithstanding the foregoing, no Option shall be exercisable after the
expiration of its maximum term.

 

(2) If the employment or service of a Participant with the Company and all
Affiliates thereof shall terminate on account of the Disability or death of the
Participant, (A) Options granted to such Participant, to the extent that they
were exercisable at the time of such termination, shall remain exercisable until
the date that is six (6) months after such termination, on which date they shall
expire and (B) Options granted to such Participant, to the extent that they were
not exercisable at the time of such termination, shall expire at the close of
business on the date of such termination. Notwithstanding the foregoing, no
Option shall be exercisable after the expiration of its maximum term.

 

(3) In the event of the termination of a Participant’s employment or service for
Cause, all outstanding Options granted to such Participant shall expire at the
commencement of business on the date of such termination.

 

(i) Other Change in Employment Status. An Option shall be subject to such
treatment, with regard to vesting schedule, termination and other terms and
conditions, by leaves of absence, including unpaid and unprotected leaves of
absence, changes from full-time to part-time employment, partial Disability or
other changes in the employment status of a Participant, as may be determined
from time to time in the discretion of the Administrator (which determination is
not required to be the same for all Participants).

 

Section 8. Share Appreciation Rights.

 

(a) General. Share Appreciation Rights may be granted either alone (“Free
Standing Rights”) or in conjunction with all or part of any Option granted under
the Plan (“Related Rights”). Related Rights may be granted either at or after
the time of the grant of such Option. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of Share
Appreciation Rights shall be made.  Each Participant who is granted a Share
Appreciation Right shall be provided with an Award Agreement, containing such
terms and conditions as the Administrator shall determine, in its sole
discretion, which Award Agreement shall set forth, among other things, the
number of Shares to be awarded, the Exercise Price per Share, and all other
conditions of Share Appreciation Rights. Notwithstanding the foregoing, no
Related Right may be granted for more Shares than are subject to the Option to
which it relates. The provisions of Share Appreciation Rights need not be the
same with respect to each Participant. Share Appreciation Rights granted under
the Plan shall be subject to the following terms and conditions set forth in
this Section 8 and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable, as set forth in the applicable Award Agreement.

 

(b) Awards; Rights as Stockholder.  Without limitation of the rights of the
Administrator under Section 5, a Participant shall have no rights to dividends
or any other rights of a stockholder with respect to the shares of Common Stock,
if any, subject to a Stock Appreciation Right until the Participant has given
written notice of the exercise thereof, has satisfied the requirements of
Section 14 hereof and has received such Shares.

 

8

--------------------------------------------------------------------------------


 

(c) Exercisability.

 

(1) Share Appreciation Rights that are Free Standing Rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Administrator in the applicable Award Agreement.

 

(2) Share Appreciation Rights that are Related Rights shall be exercisable only
at such time or times and to the extent that the Options to which they relate
shall be exercisable in accordance with the provisions of Section 7 hereof and
this Section 8 of the Plan.

 

(d) Payment Upon Exercise.

 

(1) Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, that number of Shares equal in
value to the excess of the Fair Market Value as of the date of exercise over the
Exercise Price per share specified in the Free Standing Right multiplied by the
number of Shares in respect of which the Free Standing Right is being exercised.

 

(2) A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to the excess of the Fair Market Value as of the date
of exercise over the Exercise Price specified in the related Option multiplied
by the number of Shares in respect of which the Related Right is being
exercised. Options which have been so surrendered, in whole or in part, shall no
longer be exercisable to the extent the Related Rights have been so exercised.

 

(3) Notwithstanding the foregoing, the Administrator may determine to settle the
exercise of a Share Appreciation Right in cash (or in any combination of Shares
and cash).

 

(e) Termination of Employment or Service.  Unless otherwise provided by the
Administrator in the applicable Award Agreement:

 

(1) If the employment or service of a Participant with the Company and all
Affiliates thereof (including by reason of the Participant’s employer ceasing to
be an Affiliate of the Company) shall terminate for any reason other than Cause,
Disability, or death, (A) Share Appreciation Rights granted to such Participant,
to the extent that they are exercisable at the time of such termination, shall
remain exercisable until the date that is ninety (90) days after such
termination, on which date they shall expire, and (B) Share Appreciation Rights
granted to such Participant, to the extent that they were not exercisable at the
time of such termination, shall expire at the close of business on the date of
such termination.  Notwithstanding the foregoing, no Share Appreciation Right
shall be exercisable after the expiration of its maximum term.

 

(2) If the employment or service of a Participant with the Company and all
Affiliates thereof shall terminate on account of the Disability, or death of the
Participant, (A) Share Appreciation Rights granted to such Participant, to the
extent that they were exercisable at the time of such termination, shall remain
exercisable until the date that is six (6) months after such termination, on
which date they shall expire and (B) Share Appreciation Rights granted to such
Participant, to the extent that they were not exercisable at the time of such
termination, shall expire at the close of business on the date of such
termination. Notwithstanding the foregoing, no Share Appreciation Right shall be
exercisable after the expiration of its maximum term.

 

(3) In the event of the termination of a Participant’s employment or service for
Cause, all outstanding Share Appreciation Rights granted to such Participant
shall expire at the commencement of business on the date of such termination.

 

9

--------------------------------------------------------------------------------


 

(f) Term.

 

(1) The term of each Free Standing Right shall be fixed by the Administrator,
but no Free Standing Right shall be exercisable more than ten (10) years after
the date such right is granted.

 

(2) The term of each Related Right shall be the term of the Option to which it
relates, but no Related Right shall be exercisable more than ten (10) years
after the date such right is granted.

 

(g) Other Change in Employment Status. Share Appreciation Rights shall be
subject to such treatment, with regard to vesting schedule, termination and
other terms and conditions, by leaves of absence, including unpaid and
unprotected leaves of absence, changes from full-time to part-time employment,
partial Disability or other changes in the employment status of a Participant,
as may be determined in the discretion of the Administrator.

 

Section 9. Restricted Shares and Restricted Stock Units.

 

(a) General.  The Administrator shall determine the Eligible Recipients to whom,
and the time or times at which, grants of Restricted Shares or Restricted Stock
Units shall be made.  Each Participant who is granted Restricted Shares or
Restricted Stock Units shall enter into an Award Agreement with the Company
containing such terms and conditions as the Administrator shall determine, in
its sole discretion, which Award Agreement shall set forth, among other things,
the number of Shares to be awarded; the price, if any, to be paid by the
Participant for the acquisition of Restricted Shares or Restricted Stock Units;
the period of time restrictions, performance goals or other conditions that
apply to delivery or vesting of such Awards (the “Restricted Period”); and all
other conditions applicable to the Restricted Shares and Restricted Stock Units.
If the restrictions, performance goals or conditions established by the
Administrator are not attained, a Participant shall forfeit his or her
Restricted Shares or Restricted Stock Units, in accordance with the terms of the
grant. The provisions of the Restricted Shares or Restricted Stock Units need
not be the same with respect to each Participant.

 

(b) Awards and Certificates.  Except as otherwise provided below in
Section 9(c), (i) each Participant who is granted an Award of Restricted Shares
may, in the Company’s sole discretion, be issued a share certificate in respect
of such Restricted Shares (or such issuance may be evidenced via book entry);
and (ii) any such certificate so issued shall be registered in the name of the
Participant, and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to any such Award.

 

The Company may require that the share certificates, if any, evidencing
Restricted Shares granted hereunder be held in the custody of the Company until
the restrictions thereon shall have lapsed, and that, as a condition of any
Award of Restricted Shares, the Participant shall have delivered a share
transfer form, endorsed in blank, relating to the Shares covered by such Award. 
Certificates for shares of unrestricted Common Stock may, in the Company’s sole
discretion, be delivered to the Participant only after the Restricted Period has
expired without forfeiture in such Restricted Stock Award.

 

With respect to Restricted Stock Units to be settled in Shares, at the
expiration of the Restricted Period, share certificates in respect of the shares
of Common Stock underlying such Restricted Stock Units shall (subject to the
following paragraph) be delivered to the Participant, or his legal
representative, in a number equal to the number of shares of Common stock
underlying the Restricted Stock Unit Award.

 

Notwithstanding anything in the Plan to the contrary, any Restricted Shares or
Restricted Stock Units to be settled in Shares (at the expiration of the
Restricted Period, and whether before or after any vesting conditions have been
satisfied) may, in the Company’s sole discretion, be issued in uncertificated
form.

 

10

--------------------------------------------------------------------------------


 

Further, notwithstanding anything in the Plan to the contrary, with respect to
Restricted Stock Units, at the expiration of the Restricted Period, Shares, or
cash, as applicable, shall promptly be issued (either in certificated or
uncertificated form) to the Participant, unless otherwise deferred in accordance
with procedures established by the Company in accordance with Section 409A of
the Code, and such issuance or payment shall in any event be made at such time
as is required to avoid the imposition of a tax under Section 409A of the Code.

 

(c) Restrictions and Conditions. The Restricted Shares or Restricted Stock Units
granted pursuant to this Section 9 shall be subject to such restrictions or
conditions as determined by the Administrator at the time of grant and:

 

(1) The Administrator may, in its sole discretion, provide for the lapse of
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the attainment of certain performance goals established by the Committee,
the Participant’s termination of employment or service with the Company or any
Affiliate thereof, or the Participant’s death or Disability.

 

(2) Except as provided in the applicable Award Agreement, the Participant shall
generally have the rights of a stockholder of the Company with respect to
Restricted Shares during the Restricted Period. Except as provided in the
applicable Award Agreement (and without limiting the rights of the Administrator
under Section 5, the Participant shall generally not have the rights of a
stockholder with respect to Shares subject to Restricted Stock Units during the
Restricted Period; provided, however, that, subject to Section 409A of the Code,
an amount equal to dividends declared during the Restricted Period with respect
to unvested Restricted Stock Units shall, unless otherwise set forth in an Award
Agreement, be paid to the Participant at the time (and to the extent) Shares in
respect of the related Restricted Stock Units are payable to the Participant.

 

(3) The rights of Participants granted Restricted Shares or Restricted Stock
Units upon termination of employment or service as a director, independent
contractor or consultant to the Company or to any Affiliate thereof terminates
for any reason during the Restricted Period shall be set forth in the Award
Agreement.

 

(d) Form of Settlement.  The Administrator reserves the right in its sole
discretion to provide (either at or after the grant thereof) that any Restricted
Stock Unit represents the right to receive the amount of cash per unit that is
determined by the Administrator in connection with the Award.

 

Section 10. Other Share Based Awards.

 

Subject to the provisions of the Plan, the Administrator shall have sole and
complete authority to determine the individuals to whom and the time or times at
which such Other Share Based Awards shall be granted.  Each Participant who is
granted an Other Share Based Award shall receive an Award Agreement, containing
such terms and conditions as the Administrator shall determine, in its sole
discretion, which Award Agreement shall set forth, among other things, the
number of shares of Common Stock to be granted pursuant to such Other Share
Based Awards, or the manner in which such Other Share Based Awards shall be
settled (e.g., in shares of Common Stock, cash or other property), or the
conditions, if any, to the vesting and/or payment or settlement of such Other
Share Based Awards (which may include, but not be limited to, achievement of
performance criteria) and all other terms and conditions of such Other Share
Based Awards.  The Administrator may make Other Share Based Awards consisting of
unrestricted Shares to such individuals and in such amounts as the Administrator
may determine (subject to Section 4(b)(2) and Section 6).

 

11

--------------------------------------------------------------------------------


 

Section 11. Change in Control.

 

Unless otherwise determined by the Administrator and evidenced in an Award
Agreement (but without limitation of the rights of the Administrator hereunder),
if (a) a Change in Control occurs, and (b) the Participant’s employment or
service is terminated by the Company, its successor or an Affiliate thereof
without Cause on or after the effective date of the Change in Control but prior
to the second anniversary of the Change in Control, then, upon such Termination:

 

(a) any unvested or unexercisable portion of any Award carrying a right to
exercise shall become fully vested and exercisable; and

 

(b) the restrictions, deferral limitations, payment conditions and forfeiture
conditions applicable to an Award granted under the Plan shall lapse and such
Awards shall be deemed fully vested and any performance conditions imposed with
respect to such Awards shall be deemed to be fully achieved at target
performance levels.

 

If the Administrator determines in its discretion pursuant to
Section 3(b)(4) hereof to accelerate the vesting of Options and/or Share
Appreciation Rights in connection with a Change in Control, the Administrator
shall also have discretion in connection with such action to provide that all
Options and/or Share Appreciation Rights outstanding immediately prior to such
Change in Control shall expire on the effective date of such Change in Control.

 

Section 12. Amendment and Termination.

 

The Board may amend, alter or terminate the Plan, but no amendment, alteration
or termination shall be made that would impair the rights of a Participant under
any Award theretofore granted without such Participant’s consent. Approval of
the Company’s stockholders shall be required for any amendment that would
require such approval in order to satisfy the rules of the stock exchange on
which the Common Stock is traded or other Applicable Law. The Administrator may
amend the terms of any Award theretofore granted, prospectively or
retroactively, but, subject to Section 5 of the Plan, no such amendment shall
materially impair the rights of any Participant without his or her consent.

 

Section 13. Unfunded Status of Plan.

 

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

 

Section 14. Withholding Taxes.

 

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for purposes of
applicable taxes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, the minimum amount of any such applicable
taxes required by law to be withheld with respect to the Award.  The obligations
of the Company under the Plan shall be conditional on the making of such
payments or arrangements, and the Company shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to such Participant.  Whenever cash is to be paid pursuant to an Award, the
Company shall have the right to deduct therefrom an amount sufficient to satisfy
any applicable withholding tax requirements related thereto.  Whenever Shares or
property other than cash are to be delivered pursuant to an Award, the Company
shall have the right to require the Participant to remit to the Company in cash
an amount sufficient to satisfy any related taxes to be withheld and applied to
the tax obligations; provided, that, with the approval of the Administrator, a
Participant may satisfy the foregoing requirement by either (i) electing to have
the Company withhold from delivery of Shares or other property, as applicable,
or (ii) by delivering already owned unrestricted shares of Common Stock.  The
Company

 

12

--------------------------------------------------------------------------------


 

may in its discretion limit the number of Shares it will withhold or accept in
satisfaction of withholding obligations, including imposing such limitations as
it determines to be necessary or desirable to avoid adverse accounting
consequences.  Such already owned and unrestricted shares of Common Stock shall
be valued at their Fair Market Value on the date on which the amount of tax to
be withheld is due and any fractional share amounts resulting therefrom shall be
settled in cash.  Such an election may be made with respect to all or any
portion of the Shares to be delivered pursuant to an award.  The Company may
also use any other method of obtaining the necessary payment or proceeds, as
permitted by law, to satisfy its withholding obligation with respect to any
Award.

 

Section 15. Transfer of Awards.

 

Until such time as the Awards are fully vested and/or exercisable in accordance
with the Plan or an Award Agreement, no purported sale, assignment, mortgage,
hypothecation, transfer, charge, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any Award or any agreement or commitment to do any of the foregoing
(each, a “Transfer”) by any holder thereof in violation of the provisions of the
Plan or an Award Agreement will be valid, except with the prior written consent
of the Administrator, which consent may be granted or withheld in the sole
discretion of the Administrator. Any purported Transfer of an Award or any
economic benefit or interest therein in violation of the Plan or an Award
Agreement shall be null and void ab initio and shall not create any obligation
or liability of the Company, and any Person purportedly acquiring any Award or
any economic benefit or interest therein transferred in violation of the Plan or
an Award Agreement shall not be entitled to be recognized as a holder of such
Shares or other property underlying such Award. Unless otherwise determined by
the Administrator in accordance with the provisions of the immediately preceding
sentence, an Option or a Share Appreciation Right may be exercised, during the
lifetime of the Participant, only by the Participant or, during any period
during which the Participant is under a legal Disability, by the Participant’s
guardian or legal representative.

 

Section 16. Continued Employment.

 

Neither the adoption of the Plan nor the grant of an Award shall confer upon any
Eligible Recipient or Participant any right to continued employment or service
with the Company or any Affiliate thereof, as the case may be, nor shall it
interfere in any way with the right of the Company or any Affiliate thereof to
terminate the employment or service of any individual at any time.

 

Section 17. Forfeiture Events; Compensation Recovery Policy.

 

(a) Notwithstanding any provision of the Plan to the contrary, if the
Administrator determines, after full consideration of the facts, that:

 

(1) A Participant has been engaged in fraud, embezzlement or theft in the course
of his or her employment by or involvement with the Company or a Subsidiary, has
made unauthorized disclosure of trade secrets or other proprietary information
of the Company or a Subsidiary or of a third party who has entrusted such
information to the Company or a Subsidiary, or has been convicted of a felony,
or crime involving moral turpitude or any other crime which reflects negatively
upon the Company; or

 

(2) A Participant has violated the terms of any employment, noncompetition,
non-solicitation, confidentiality, nondisclosure or other similar agreement with
the Company to which he or she is a party; or

 

(3) the employment or involvement with the Company or a Subsidiary of the
Participant was terminated for Cause; then

 

13

--------------------------------------------------------------------------------


 

the Participant’s right to exercise an exercisable Award shall terminate as of
the date of such act (in the case of (1) or (2)) or such termination (in the
case of (3)), the Participant shall forfeit all unexercised Awards and all
unvested Awards and the Company shall have the right to repurchase all or any
part of the Shares acquired by the Participant  with respect to any Award, at a
price equal to the lower of (a) the amount paid to the Company upon exercise or
acquisition (or to cause such shares to be forfeited without consideration if no
amount was paid), or (b) the Fair Market Value of such shares at the time of
repurchase. If the holder of an Award whose behavior the Company asserts falls
within the provisions of the clauses above has exercised or attempts to exercise
an Award prior to consideration of the application of this Section 18 or prior
to a decision of the Administrator, the Company shall not be required to
recognize such exercise until the Administrator has made its decision and, in
the event any exercise shall have taken place, it shall be of no force and
effect (and shall be void AB INITIO) if the Administrator makes an adverse
determination; provided, however, that if the Administrator finds in favor of
the Participant then the Participant will be deemed to have exercised the Award
retroactively as of the date he or she originally gave notice of his or her
attempt to exercise or actual exercise, as the case may be. The decision of the
Administrator as to the cause of a Participant’s discharge and the damage done
to the Company shall be final, binding and conclusive. No decision of the
Administrator, however, shall affect in any manner the finality of the discharge
of such Participant from employment by or service to the Company. For purposes
of this Section 18, references to the Company shall include any Subsidiary.

 

(b) All Awards issued under this Plan shall be subject to the Company’s
compensation recovery policy as it may be adopted and as amended from time to
time and each Participant who receives an Award hereunder shall be deemed to
have consented to the applicability of such recoupment policy to such Award.

 

Section 18. Effective Date.

 

The Plan was adopted by the Board on January 21, 2016 and became effective on
the date upon which it was approved by the Company’s stockholders (the
“Effective Date”).

 

Section 19. Electronic Signature.

 

Participant’s electronic signature of an Award Agreement shall have the same
validity and effect as a signature affixed by hand.

 

Section 20. Term of Plan.

 

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but Awards theretofore granted may extend beyond that
date in accordance with their terms.

 

Section 21. Securities Matters and Regulations.

 

(a)           Notwithstanding anything herein to the contrary, the obligation of
the Company to sell or deliver Shares with respect to any Award granted under
the Plan shall be subject to all Applicable Laws, rules and regulations,
including all applicable federal and state securities laws, and the obtaining of
all such approvals by governmental agencies as may be deemed necessary or
appropriate by the Administrator. The Administrator may require, as a condition
of the issuance and delivery of certificates evidencing shares of Common Stock
pursuant to the terms hereof, that the recipient of such shares make such
agreements and representations, and that such certificates bear such legends, as
the Administrator, in its sole discretion, deems necessary or advisable.

 

(b)           Each Award is subject to the requirement that, if at any time the
Administrator determines that the listing, registration or qualification of
Shares is required by any securities exchange or under any state or federal law,
or the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the grant of an Award or the
issuance of Shares, no

 

14

--------------------------------------------------------------------------------


 

such Award shall be granted or payment made or Shares issued, in whole or in
part, unless listing, registration, qualification, consent or approval has been
effected or obtained free of any conditions not acceptable to the Administrator.

 

(c)           In the event that the disposition of Shares acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Shares
shall be restricted against transfer to the extent required by the Securities
Act or regulations thereunder, and the Administrator may require a Participant
receiving Common Stock pursuant to the Plan, as a condition precedent to receipt
of such Common Stock, to represent to the Company in writing that the Common
Stock acquired by such Participant is acquired for investment only and not with
a view to distribution.

 

Section 22. Section 409A of the Code.

 

The Plan as well as payments and benefits under the Plan are intended to be
exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code, and, accordingly, to the maximum extent permitted, the Plan shall be
administered and interpreted in accordance therewith. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, a
Participant shall not be considered to have terminated employment or service
with the Company for purposes of the Plan and no payment shall be due to the
Participant under the Plan or any Award until the Participant would be
considered to have incurred a “separation from service” from the Company and its
Affiliates within the meaning of Section 409A of the Code. Any payments
described in the Plan that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless Applicable Law requires otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent that any Awards (or any other amounts
payable under any plan, program or arrangement of the Company or any of its
Affiliates) are payable upon a separation from service and payment at such time
would result in the imposition of any individual tax and penalty interest
charges imposed under Section 409A of the Code, the settlement and payment of
such awards (or other amounts) shall instead be made on the first business day
after the date that is six (6) months following such separation from service (or
death, if earlier). Each amount to be paid or benefit to be provided under this
Plan shall be construed as a separate identified payment for purposes of
Section 409A of the Code.  The Company makes no representation that any or all
of the payments or benefits described in this Plan will be exempt from or comply
with Section 409A of the Code and makes no undertaking to preclude Section 409A
of the Code from applying to any such payment. The Participant shall be solely
responsible for the payment of any taxes and penalties incurred under
Section 409A.

 

Section 23. Notification of Election Under Section 83(b) of the Code.

 

If any Participant shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under Section 83(b) of the
Code, such Participant shall notify the Company of such election within ten
(10) days after filing notice of the election with the Internal Revenue Service.

 

Section 24. No Fractional Shares.

 

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan. The Administrator shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

Section 25. Beneficiary.

 

A Participant may file with the Administrator a written designation of a
beneficiary on such form as may be prescribed by the Administrator and may, from
time to time, amend or revoke such designation. If no

 

15

--------------------------------------------------------------------------------


 

designated beneficiary survives the Participant, the executor or administrator
of the Participant’s estate shall be deemed to be the Participant’s beneficiary.

 

Section 26. Paperless Administration.

 

In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Participant may be permitted through the use of such an automated system.

 

Section 27. Severability.

 

If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.

 

Section 28. Governing Law.

 

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Maryland, without giving effect to principles of conflicts of law of
such state.

 

16

--------------------------------------------------------------------------------